                                                                FILED
                                                                 NOV O5 2018
                                                              Clerk, U.S. District Coun
                                                                District Of Montana
                                                                       Helena



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

UNITED STATES OF AMERICA                              CR- 14-2-H-CCL

                                Plaintiff,

    vs.                                                     Order

JAMES HENRY HERNANDEZ, JR.,

                              Defendant.

      On October 2, 2018, this Court referred a Petition for Revocation for

hearing, findings of fact, and recommendation to Magistrate Judge Johnston, (Doc.

No. 61). The revocation hearing was held on October 16, 2018. Pending now

before the Court are the Findings and Recommendations filed by Magistrate Judge

Johnston on October 18, 2018. (Doc. No. 59). Neither party has submitted an

objection to the Findings and Recommendations.

I. Findings and Recommendations

      Judge Johnston found:

            James Henry Hernandez, Jr. violated the conditions of his
            supervised release by using methamphetamine, by failing to

                                             1
            provide a urine sample at the testing facility, by failing to
            report for urinalysis testing, and by failing to report a contact
            with law enforcement to his probation officer.

(Doc. No. 69 at 4).

      Judge Johnston recommends that this Court:

             revoke Hernandez's supervised release and commit Hernandez
             to the custody of the United States Bureau of Prisons for a term
             of imprisonment of 4 months, with 32 months of supervised
             release to follow. Hernandez should receive credit for time
             served. Hernandez should spend the first 60 days of supervised
             release at an inpatient treatment facility in Montana, followed
             by a 180-day placement at a Residential Reentry Center in
             Nevada. If the placement of Hernandez in a Residential
             Reentry Center in Nevada is not possible, Hernandez should be
             placed in a Residential Reenty Center in Montana.

(Doc. No. 69 at 4 - 5).

II. Discussion

      This Court "may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). The

Court "must review the magistrate judge's findings and recommendations de novo

if objection is made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9 th Cir. 2003 )(emphasis in original). The Court therefore reviews the

magistrate judge's findings and recommendations for clear error when, as in this

case, neither party objects to the findings and recommendations.



                                          2
      Defendant admitted to having committed the violations of supervised

release charged in the petition, and Judge Johnston accepted his admissions. The

Court therefore finds by a preponderance of the evidence that Defendant

committed nine violations of his conditions of supervised release, as charged in

the petition. The Court also agrees with Judge Johnston that Defendant's

violations are serious and warrant revocation of Defendant's supervised release.

See 18 U.S.C. § 3583(e)(3).

      Judge Johnston notified Defendant that his violation grade is C, his criminal

history category is VI, his Chapter 7 Policy Guideline Range is 8-14 months, and

that he could be incarcerated for up to 24 months. He was also notified that he

could be required to serve a term of supervised release ofup to 36 months. (Doc.

No. 69 at 2). Neither counsel objected to these findings, and this Court agrees

that the guideline range and supervised release findings made by the Magistrate

Judge are correct.

      The probation officer, defense counsel and government counsel all agreed

that a short term of incarceration followed by a term of inpatient and then

outpatient treatment would best address Defendant's substance abuse issues.

(FTR Gold recording of October 16, 2018 Hearing). Their recommendations are

reflected in Judge Johnston's recommended sentence.


                                         3
III.   Conclusion

       Having considered the recommended sentence, the section 3553(a) statutory

sentencing factors as made applicable by 18 U.S.C. § 3583(e), and the record in

this case, the Court finds that the appropriate sentence should be as recommended

by Judge Johnston. The Court adopts Judge Johnston's Findings and

Recommendations in full and shall enter Judgment accordingly.

       The Clerk shall send a copy of this order to Judge Johnston and the United

States Probation Office.
                                      -1-4
             Done and dated this£day of November, 2018.




                                      ~ E




                                        4
